United States Court of Appeals
                         For the First Circuit

No. 10-2005

                           IN RE: GRAND JURY.


              APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Richard G. Stearns, U.S. District Judge]


                                 ERRATA

     The opinion of this Court, issued on March 23, 2011, should be

amended as follows.

     On page 8, line 3 of 2nd full paragraph, replace "879" in the

citation with "579".